                                           Case 3:19-cv-04202-JD Document 42 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREA WOOD,                                      Case No. 3:19-cv-04202-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ACACIA CHIDI, et al.,
                                                        Defendants.
                                  11

                                  12     ANDREA WOOD,                                      Case No. 3:19-cv-04247-JD
Northern District of California
 United States District Court




                                                        Plaintiff,
                                  13
                                                 v.
                                  14

                                  15     EDYTH WILLIAMS, et al.,
                                                        Defendants.
                                  16

                                  17          On March 31, 2020, the Court dismissed the complaints in these cases with leave to

                                  18   amend, and ordered plaintiff to file amended complaints, or otherwise respond, by May 1, 2020.

                                  19   Plaintiff did not do so, and has not otherwise communicated with the Court about her case. The

                                  20   Court has considered the factors in Malone v. United States Postal Service, 833 F.2d 128, 130 (9th

                                  21   Cir. 1987), and find that they do not weigh against dismissal. Consequently, the actions are

                                  22   dismissed without prejudice under Federal Rule of Civil Procedure 41(b) for failure to follow the

                                  23   Court’s orders and for lack of prosecution.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 15, 2020

                                  26
                                  27
                                                                                                   JAMES DONATO
                                  28                                                               United States District Judge
